                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 COLUMBIA DIVISION

Jerome Mathis,                                )
                                              )
               Plaintiff,                     )
                                              )               C/A No. 3:17-cv-3094-TLW
        v.                                    )
                                              )
Interstate Contract Cleaning, Services, Inc.; )                         ORDER
Scott Turner; and Kimberly Durden,            )
                                              )
               Defendants.                    )
__________________________________________)

       Plaintiff Jerome Mathis filed this action against Interstate Contract Cleaning, Services, Inc.,

Scott Turner, and Kimberly Durden, alleging discrimination, workplace injury, and negligence.

ECF Nos. 1, 54. On March 27, 2018, Defendants filed a Motion to Dismiss for Failure to State a

Claim. ECF No. 23. Subsequently, Plaintiff filed a Motion for Judgment, ECF No. 27, and also

filed a response opposing the motion to dismiss, ECF No. 35. Defendants opposed the Plaintiff’s

motion and also filed a reply in support of their motion to dismiss. ECF Nos. 33, 37. Thereafter,

Plaintiff filed “supporting documents” and a reply in support of his motion for judgment. ECF

Nos. 39, 42, 48.

       This matter now comes before the Court for review of the Report and Recommendation

(the Report) filed by United States Magistrate Judge Kevin F. McDonald, to whom this case had

previously been assigned pursuant to 28 U.S.C. § 636(b)(1)(A) and Local Civil Rule

73.02(B)(2)(e), (D.S.C.). ECF No. 57. In the Report, the Magistrate Judge recommends granting

the motion to dismiss, denying the motion for judgment, and dismissing this action with prejudice.
Id. Plaintiff filed objections to the Report, ECF No. 61, to which Defendants replied, ECF No. 62.

This matter is now ripe for disposition.

       This Court is charged with conducting a de novo review of any portion of the Magistrate

Judge’s Report and Recommendation to which a specific objection is registered, and may accept,

reject, or modify, in whole or in part, the recommendations contained in that Report. 28 U.S.C.

§ 636. In conducting its review, the Court applies the following standard:

       The magistrate judge makes only a recommendation to the Court, to which any
       party may file written objections . . . . The Court is not bound by the
       recommendation of the magistrate judge but, instead, retains responsibility for the
       final determination. The Court is required to make a de novo determination of those
       portions of the report or specified findings or recommendation as to which an
       objection is made. However, the Court is not required to review, under a de novo
       or any other standard, the factual or legal conclusions of the magistrate judge as to
       those portions of the report and recommendation to which no objections are
       addressed. While the level of scrutiny entailed by the Court’s review of the Report
       thus depends on whether or not objections have been filed, in either case the Court
       is free, after review, to accept, reject, or modify any of the magistrate judge’s
       findings or recommendations.

Wallace v. Housing Auth. of the City of Columbia, 791 F. Supp. 137, 138 (D.S.C. 1992) (citations

omitted).

       In light of the standard set forth in Wallace, the Court has reviewed, de novo, the applicable

law, the Report, the objections, and other relevant filings. As noted in the Report, the Plaintiff was

informed of the defects in his original complaint and allowed an opportunity to correct the errors.

However, Plaintiff’s amended complaint fails to cure the defects in his original pleadings. The

Court adopts the Magistrate Judge’s careful factual and legal analysis concluding that Plaintiff

failed to plead sufficient facts to support claims for discrimination pursuant to Title VII, the

Americans with Disabilities Act, and the Age Discrimination in Employment Act, and that

Plaintiff’s claims for workplace injury are precluded by the South Carolina Worker’s
Compensation Act. For the reasons articulated by the Magistrate Judge, it is hereby ORDERED

that the Plaintiff’s objections, ECF No. 61, are OVERRULED and the Report, ECF No. 57, is

ACCEPTED. Plaintiff’s motion for judgment, ECF No. 27, is DENIED and Defendant’s motion

to dismiss, ECF No. 23, is GRANTED. This case is hereby DISMISSED.

      IT IS SO ORDERED.


                                                       s/Terry L. Wooten____________
                                                       Chief United States District Judge
December 4, 2018
Columbia, South Carolina
